Order entered April 25, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00103-CV

                  IN THE INTEREST OF E.D.E.L., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-30070-2020

                                     ORDER

      This is an accelerated appeal in a parental termination case. On April 7,

2022, we granted Father a ten-day extension of time to file his brief, making it due

April 15, 2022. As of today, however, the brief has not been filed. Accordingly,

we ORDER the brief be filed no later than May 2, 2022. Because the brief was

first due March 16, 2022, we caution Father that failure to comply may result in

the Court taking whatever measures it deems necessary to ensure the brief is filed

including abating the appeal for the trial court to conduct a hearing to determine if

new counsel should be appointed.
       We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Piper McGraw, Presiding Judge of the 469th Judicial District Court, and

the parties.




                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE